DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for monitoring an explosion process of the explosive, the means for confirming whether the mine remains after explosion of the explosive, and the control unit (claim 1), the magnetic field sensor (claim 2), the distance sensor (claim 3), and the temperature sensor, the humidity sensor, and the wind speed sensor (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Depending on the level of detail required, such elements may be shown schematically, e.g., akin to elements 43 and 48, e.g., Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: “The present invention relates to” is implied; “a drone” in line 1 and “the drone” in the last line are misnomers (see below); and, “which can perform tasks that are dangerous for humans to perform themselves on behalf of the humans, and detect and remove mines by being deploying in a dangerous area where war may break out, such as a military boundary line or the like” is/are purported merits and/or speculative applications.  Correction is required.  See MPEP § 608.01(b).  As noted above, the abstract should refer to the organization and operation of the disclosed subject matter, which, here, is a pair of drones cooperating to locate and destroy, or attempt to destroy, a mine.  With respect to “a drone” and “the drone,” because the disclosed subject matter and the claimed invention require at least two drones, referring to both as a single drone is incorrect, absent a clear redefining of that term in the disclosure, which does not appear to be the case here.  Suggested is replacing “drone” in such instances with --drones--.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Similarly to the abstract above, the singular “DRONE” is a misnomer.  The following title is suggested: --DRONES FOR DETECTING AND REMOVING MINES--.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification discloses identically to the claim, “the removal drone 30 waits at a predetermined distance from the explosive after the explosive 40 is installed, monitors the explosion process of the explosive exploded by a command of the control unit, sends monitored information to the control unit, and confirms whether the mine M remains after explosion of the explosive,” ¶ [23] (instant ¶ [33] discloses similarly), but fails to disclose any particular means either for monitoring of the explosion process or confirming whether the mine remains thereafter.  Thus, claim 1 lacks enablement.
Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “A drone” and “the drone” in line 1 akin to the Title and Abstract, above, which should be --Drones-- and --the drones--, respectively, for clarity.
Further regarding claim 1, because no particular means for monitoring an explosive process of the explosive or means for confirming whether the mine remains after explosion of the explosive are disclosed, the metes and bounds of these limitation are unknowable.  Furthermore, it is not readily apparent what kind of devices could be used to monitor an explosive process of an explosive or confirm a mine remains because neither “an explosive process” nor “remains” are defined by Applicant.  As best understood, an explosive process would include initiating a primer, which initiates one or more charges.  How a drone, separated from that process, is equipped to monitor that process is not disclosed and, thus, unclear.  Regarding remains, how so?  Remains functional and/or operational?  How a drone is equipped to confirm either of these states of a mine is not disclosed and, thus, unclear.  These limitations will not be further treated on the merits unless and until Applicant establishes proper enablement.
Claim 1 is further ambiguous partly in view of the lack of showing of a control unit and partly because it is not clear what that unit is intended to be.  Applicant discloses transmitting an image “to the operator side, i.e., to the control unit,” at ¶ [25], as opposed to, e.g., an onboard control unit of either or both drones.  Thus, the term will be further treated on the merits as a separate control unit.  Note also that “the control unit” lacks antecedent basis in the claim.
Claim 1 further recites “sends monitored information,” which, though identically disclosed at ¶¶ [23] and [33], is unclear both as to how information is monitored and as to how a removal drone sends monitored information.  Presuming monitored at the control unit, how does the drone ensure the information sent is being monitored?
Claims 2-3 and 5 are ambiguous as reciting elements not shown in the drawings.
Claim 4 recites the limitation “grape bullets,” which is not a term of art, is not clearly defined in the disclosure, and is, thus, ambiguous.  Presumably, the intent is some kind of bullets, which is how the term will be further treated, i.e., ignoring “grape” therein.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KR 10-1832673 to Oh.  Being published 13 APR 18, Oh antedates the instant application by well over two years.  Thus, under 35 U.S.C. § 102(a)(1), such constitutes prior art.
Re: claim 1, Oh discloses the claimed invention including drones for detecting and removing mines, Title, the drones comprising: 5a detection drone 10, e.g., Fig. 1, equipped with a mine detection device 20, e.g., Fig. 2, capable of detecting a mine M, e.g., Fig. 5, laid on or under the ground (as shown: regardless, Oh also discloses this—see page 4, third full paragraph of the merged document); and a removal drone 30 for removing the mine by explosion of an explosive 33, e.g., Figs. 3-5, by dropping the explosive 33 at a location of the mine secured by the detection drone 10 (id., last paragraph, page 3, through first paragraph, page 5), wherein 10the removal drone 30 waits at a predetermined distance from the explosive after the explosive 33 is installed, and sends monitored information to the control unit (id., page 4, sixth paragraph). 
Claim 2 is met by Oh, id., page 3, last paragraph, through page 4, first paragraph.
Claim 3 is met by Oh, id., page 4, second and third paragraphs.
Claim 5 is met by Oh, id., page 6, third and fourth full paragraphs.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(a) and (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Jun-22